FILED
                             NOT FOR PUBLICATION                            JUL 20 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOHN THOMAS ENTLER,                              No. 09-35571

               Plaintiff - Appellant,            D.C. No. 3:08-cv-05695-FDB

  v.
                                                 MEMORANDUM *
ELDON VAIL, Secretary of the Dept of
Corrections, in his official and personal
capacity,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Western District of Washington
                    Franklin D. Burgess, District Judge, Presiding

                              Submitted June 29, 2010 **


Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       John Thomas Entler, a Washington State prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
access to courts. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, see Nelson v. Heiss, 271 F.3d 891, 893 (9th Cir. 2001), and we affirm.

      The district court properly dismissed Entler’s action because defendant was

not required to assist Entler in serving the summonses and complaints in his prior

state court actions challenging the conditions of his confinement under state law.

See Lewis v. Casey, 518 U.S. 343, 354-55 (1986) (the constitutional right of access

to courts applies only to habeas petitions in which inmates directly or collaterally

attack their convictions or sentences, and to federal civil rights actions in which

they challenge the conditions of their confinement under federal law); see also

Cornett v. Donovan, 51 F.3d 894, 896 (9th Cir. 1995) (right of access to the courts

“is designed to ensure that a habeas corpus petition or a [federal] civil rights

complaint of a person in state custody will reach a court for consideration”).

      The district court did not abuse its discretion by denying Entler leave to

amend because he could no longer add new claims against new parties as a matter

of right, see Fed. R. Civ. P. 15., and the deficiencies in his complaint could not be

cured, see Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000) (en banc).

      The district court also properly entered a strike against Entler under the

Prison Litigation Reform Act on the ground that Entler’s action failed to state a

claim. See 28 U.S.C. § 1915(g).


                                           2                                       09-35571
Entler’s remaining contentions are unpersuasive.

AFFIRMED.




                                  3                09-35571